DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-16 are pending.
Claims 1-4, 6, 8-14 are allowed.
Claims 5, 15-16 are rejected herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/21 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Miller et al (“Miller”) (US 5,626,391).
Re claim 15, Miller discloses a replacement seat (20, Col 7 lines 21-22 disclosing 20 is removable, and thus can operate as a replacement seat upon insertion) for a utility vehicle (20 is capable of use with a utility vehicle, see also Col 1 lines 14), the replacement seat (20) comprising: 
a frame (21, 28, 36, 37); and 
a seat base (100) coupled to the frame (36, 37), the seat base (100) having a pair of seat coupling supports (see examiner comments, each seat coupling support comprised of all structure on each half of 100, also 54 and 54’) including an opening (94, recess of 44) configured to receive pegs (26, 27) of a seat support (21, 23, 51, 51’) coupled to a frame (36, 37) of the utility vehicle (Col 1 lines 14), the opening (94, recess of 44) of each seat coupling support (see examiner comments) aligned laterally (Fig. 6, where each 94 is aligned, and each recess of 44 is aligned) such that the pegs (26, 27) extend horizontally (Fig. 3) and are aligned laterally with one another (Fig. 3), and a rod (70) extending between the seat coupling supports (see examiner comments) and being configured to be received within openings (within 51 and 51’ of 21, 23, 51 and 51’) of .

Claim(s) 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Stewart (US 5,496,088).
Re claim 15, Stewart discloses a replacement seat (14, see Col 1 line 38-40 disclosing 14 is removable and thus a replacement seat during insertion) for a utility vehicle (14 is capable of use with a utility vehicle), the replacement seat (14) comprising: 
a frame (27, 100); and 
a seat base (10) coupled to the frame (27), the seat base (10) having a pair of seat coupling supports (see examiner comments, each seat coupling support comprised of all structure on each half of 10, also 100) including an opening (recess on the front of each 22 proximate 28, the openings which receive the bolts connecting 27 to 24, 84) configured to receive pegs (80, the bolts connecting 27 to 24, 86) of a seat support (70) coupled to a frame (27) of the utility vehicle (the vehicle on which 14 is used), the opening (recess on the front of each 22 proximate 28, the openings which receive the bolts connecting 27 to 24, 84) of each seat coupling support (see examiner comments) aligned laterally (at least the recess on the front of each 22 proximate 28, as the language does not require “each” opening laterally aligned) such that the pegs (80) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (“Miller”) (US 5,626,391).
Re claim 5, Miller discloses a replacement seat (20, Col 7 lines 21-22 disclosing 20 is removable, and thus can operate as a replacement seat upon insertion) for a utility vehicle (20 is capable of use with a utility vehicle, see also Col 1 lines 14), the replacement seat (20) comprising: 
a frame (36, 37); and 
a seat base (100) coupled to the frame (36, 37), the seat base (100) having a pair of seat coupling supports (30, 30’, 32, 32’) including an opening (94, recess of 44) configured to receive pegs (26, 27) of a seat support (21, 23, 51, 51’) coupled to a frame (36, 37) of the utility vehicle (Col 1 lines 14) and a rod (70) extending between the seat coupling supports (30, 30’, 32, 32’) and being configured to be received within openings (within 51 and 51’ of 21, 23, 51 and 51’) of the seat support (21, 23, 51, 51’), the seat base(100) configured for attachment to the seat support (21, 23, 51, 51’) through a seating adjustment mechanism (102, 102’) having two pairs of arced bars (102, 102’), each arced bar (102, 102’) having an opening (34, 34’, 42, 42’)configured for receiving the pegs (26, 27) of the seat support (21, 23, 51, 51’), and wherein the pair of seat coupling supports (30, 30’, 32, 32’) extend laterally between (as each has a lateral extension and is disposed between 102 and 102’) each pair of arced bars (102, 102’),
but fails to disclose a method of manufacturing.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the replacement seat of Miller to be manufactured in a method such as by coupling in order to provide a final assembled product, as is the normal and logical manner of manufacture and assembly.
Re claim 16, Miller discloses a replacement seat (20, Col 7 lines 21-22 disclosing 20 is removable, and thus can operate as a replacement seat upon insertion) for a utility vehicle (20 is capable of use with a utility vehicle, see also Col 1 lines 14), the replacement seat (20) comprising: 
a frame (36, 37, 21 and/or 28); and 
a seat base (100) coupled to the frame (36, 37), the seat base (100) having a pair of seat coupling supports (see examiner comments, each seat coupling support comprised of all structure on each half of 100, also 54 and 54’) including an opening (94, recess of 44) configured to receive pegs (26, 27) of a seat support (21, 23, 51, 51’) coupled to a frame (36, 37) of the utility vehicle (Col 1 lines 14), the opening (94, recess of 44) of each seat coupling support (see examiner comments) aligned laterally (Fig. 6, where each 94 is aligned, and each recess of 44 is aligned) such that the pegs (26, 27) extend horizontally (Fig. 3) and are aligned laterally with one another (Fig. 3), and a rod (70) extending between the seat coupling supports (see examiner comments) and being configured to be received within openings (within 51 and 51’ of 21, 23, 51 and 51’) of the seat support (21, 23, 51, 51’), the rod (70) being directly coupled to (Fig. 6) each of the seat coupling supports (see examiner comments), and the entirety of the seat support (21, 23, 51, 51’) being positioned at a vertical height (Fig. 3) at least equal to or greater than vertically above (Fig. 3) a vertical height (such as of 21) of a lowermost plane (such as 21, or of the floor 28) of the frame (21, or 28) of the vehicle (Fig. 3).
but fails to disclose a method of manufacturing.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the replacement seat of .

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 5,496,088).
Re claim 16, Stewart discloses a replacement seat (14, see Col 1 line 38-40 disclosing 14 is removable and thus a replacement seat during insertion) for a utility vehicle (14 is capable of use with a utility vehicle), the replacement seat (14) comprising: 
a frame (100, 12, 27); and 
a seat base (10) coupled to the frame (27), the seat base (10) having a pair of seat coupling supports (see examiner comments, each seat coupling support comprised of all structure on each half of 10, also 100) including an opening (recess on the front of each 22 proximate 28, the openings which receive the bolts connecting 27 to 24, 84) configured to receive pegs (80, the bolts connecting 27 to 24, 86) of a seat support (70) coupled to a frame (27) of the utility vehicle (the vehicle on which 14 is used), the opening (recess on the front of each 22 proximate 28, the openings which receive the bolts connecting 27 to 24, 84) of each seat coupling support (see examiner comments) aligned laterally (at least the recess on the front of each 22 proximate 28, as the language does not require “each” opening laterally aligned) such that the pegs (80) extend horizontally (Fig. 5) and are aligned laterally with one another (Fig. 5) and a rod (32, 34) extending between the seat coupling supports (see examiner comments) and being configured to be received within openings (78) of the seat support (70), and the 
but fails to disclose a method of manufacturing.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the replacement seat of Stewart to be manufactured in a method such as by coupling in order to provide a final assembled product, as is the normal and logical manner of manufacture and assembly.

Allowable Subject Matter
Claims 1-4, 6, 8-14 are indicated as allowable.

Response to Arguments 
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102 and 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant’s arguments concerning claim 1 are moot in view of the indication of allowable subject matter above. 
Regarding claim 15, Applicant argues that Miller fails to disclose the entirety of the seat support being positioned at a vertical height at least equal to or above a 
Applicant next argues, regarding claim 15, that Stewart fails to disclose the seat coupling supports being aligned laterally such that the pegs extend horizontally and are laterally aligned.  However, as noted above, features 80 are laterally aligned and extend horizontally.  As the claim does not require that “each opening” be aligned laterally and horizontally, not all must be aligned in the manner claimed.  Thus, Stewart discloses this claimed feature.  
Regarding claim 5, Applicant argues that Miller fails to disclose a seat base configured for attachment to the seat support through a seating adjustment mechanism having two pair of arced bars, each arced bar having an opening configured for receiving the pegs of the seat support, the seat coupling supports extending laterally between each pair of arced bars.  Applicant contends that the Office Action relied on 102 and 102’ as the arced bars, and thus, Miller does not disclose the arced bars and the seat support.  However, under an alternative interpretation of the structure shown in Miller, recited in the above, Miller reads on these claim limitations.  Applicant is directed to the above rejection for a detailed description of what features of Miller correspond to these limitations.  

Applicant’s arguments regarding claim 16 mirror those as described with respect to claim 15. These arguments are addressed in the above.  
Applicant’s arguments concerning any dependent claims are addressed by the above.
	
	
Examiner Comments

    PNG
    media_image1.png
    460
    623
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    544
    702
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635


/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635